TEEA~TORNEYGENERAL
                   OF TEXAS




&.E.B.Lewis
County Attorney
Cherokee County
Rusk, Texas

bar   Mr. r.!cmis,                 Opinion Number O-1314
                                   Rii Doas the city eumission of
                                   Jaokstiville have authorify to
                                   iaius botidaand levy a tax in pay-
                                   ment thsreof forthe.i?arpbse of oon-
                                   sttioting a 1iveatoa exposition
                                   building?

         We are in receipt of your opinion request of recent date and quote
from your letter as follows:

'At the request of the City Commission of the City of Jaoksonville, I will
appreciate your opinion upon the follotig question:

"(1) Is there authority for the City Commission of said city to issue bonds
and levy a tax in payment thereof for the purpose of constructing a livestook
exposition building?

"(2) If the qualified property taxpaying voters of the City of Jacksonville
act favorably upon a proposal to authorize the City Commission of said city
to issue bonds for the purpose of construoting a livestook exposition build-
ing at an sleotion duly and legally oalled and held, and all orders and ord-
inances are duly and legally entered and certified copies thereof, together
with other instruments required aspArtiole 709, R.C.S. 1925, are presented
for your examination and found regular, will you issue your certificate of
approval of said bonds?"

         In order to de&mine   whethsr a munioipality has power to issue
bonds, it is first necessary to asoartain~~ifany statute or ch%rter provi-
sion exists in regard thereto. If there is such a provision, the question
arises whether the purpose of the proposed bond~issue is within the terms
of such charter provision. If the charter provision is applicable, it must
further lzeconsidered whether the purpose of the is&e is a public as dis-
tinguished from a private purpose. If the purpose is purely a private one,
there is no power to issue, without regard to the existenoe 6 any statutory
or charter provisions? since even the Legislature can not authorize the issu-
anoe of bonds for a purely private purpose. ld&uillin Munioipal Corporations,
2nd Ed., Section 2436; berican National Insurance Co.m v. Donald, 83 S.W.,
(2d) 947.
                                                                  .   -.
                                                                           5ix



Hr. E. B. Lawlr, pnge #e




                 08rtiried   COMICS   thereor   together   wita
             other in6trumnts  required by Artlole 709,
             R. C. S. 1925, are prewnted for your 8x0
             amlnatlon and round ,regular,will you Imoue
             your certlfloateof approval of said bondelm
              In order to determinewhether a munIoI9allty
has power to ls6uuebonds, It la Sirot ~~oeeearyto   aroerteln
lt any statute or oharter provlslon exIets in regard thereto,
It there Is such a provlslon, the question arIEe8 whether
the purpose or the proposed bond Issue la wIthin the tam
or much oharter provIslon. If the obnrtsr provision18 ap-
plloable, It must further be oonrlderedwbsthsr the purpose
or the leaua Is a 9ublIo as ~dI8tInguIehed from a prirata
P u r P -0 Ii the purpom is.purely a private
             l                                 one, there is
no 9owar to Isme, tithout regard to the exlstsnoeof any
statutoryor ohartar provlelons, since even the.LegIs1aim-e
oan not authorize the iseuance of bonds for a purely prltate
purpo-• ~oQulllIn MtmIolpsl Corporations,.   2nd I%, Seotlon
-36; Amerloen National Ineure.naeOo., Y* Donald, 83 S..W.,
@d~-.?W?i
             ArtIole X, Seation l'or the Charter for the
Oltp of Jaoksonvllleprovides a8 followsa
                       *The governlag authority or the olty.
                 ahall have the power to a9proprIate so muoh
                 or the general revenue of the elty as my
                 be necessary for the purpose of retlrIng.and
                 dleohergingthe aoorued Indebtednem of the
                 olty end tot the mrsiose of improving the


                 plants     syatemti,and for ths purpose o?
                 sreotlng,maintaining and operating an elea-
                 trio light plant, or plants, and guoh other
                 pub110 utilities as fhe gorernfngbody may
XI-.E. B. Lewis, page 3 (0-1314)



operates &a   declaration by the Supreme Court of Terns that P live sto&
exposition building ersoted by a oity is a public building and serving P
public purpose.

         Therefore, it is OUT opinion that under Article 10, Ssotion 1 of
the charter of the City of Jaoksonville,providing fbr the "creating cad
maintaining of public buildings of wery kind . . . and to issue coupon
bondsthersfor", the city may issus bonds and lwy P tax in payment there-
for," the aity.may issue bond8 and levy a tax im payment thereof for the
purpose of constructing P live steak exposition bilding.

         IIIreply to your sec.ondquestion, if the qualified property tax-
paying voters of the City of Jacksonville not favorably upon the proposal
to authoriae the City Commission sf said oiw to issue bonds for the puh
pose of oonstruoting a live'stook exposition 'buildingat an election duly
and legally called and held, and all orders bmdmeordinanossare duly aad
legally entered and certified’copies thereof, together with other instru-
mants required %y Article 709, Revised Civil Statutes, are presented to
this department and found regular im every dstail,ne will issue our
asrtifioata of approval of said bonds.

         Trusting that this anwers your questions, We are

                                            Very truly yours



                                        By /s/ Claud 0. Boothman

                                                Claud 0. Booti-nnti
                                                        &saisCant


APPROVED SEP 16, 1939
/s/GE-     C. MANIF
MTORKEY GTSNERhtOF TEXAS                             UPROVED
                                                 Opinion CQnmittee
                                                     BYP~. M. N.
                                                     Chairman